Alice Robie Resnick, J.,
concur*99ring. I concur in the judgment of the majority of this court, but write separately in an attempt to clarify the reason why the judgment involved in this case is not a final appealable order.
Before the promulgation of Civ. R. 54(B), an appeal could be taken only when an entire action had been determined. This was because piecemeal appeals traditionally have been looked upon with disfavor by this court. Civ. R. 54(B) permits appeals of final orders even though additional claims and/or parties remain in the action. Thus Civ. R. 54(B) balances out the reluctance to allow piecemeal appeals with the acknowledgment that injustice sometimes will occur if a party has to wait for the disposition of the entire action before appealing.
For Civ. R. 54(B) to operate, three prerequisites must be met. First, there must be multiple claims and/or multiple parties. Second, the order which is being appealed must be final. Third, the trial court must expressly determine that there is no just reason for delay.
The first part of the test is met here. Both a claim and a counterclaim are involved in the action. Civ. R. 54(B) does not distinguish between claims and counterclaims, but instead applies “when more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim or third-party claim * * (Emphasis added.) Furthermore, under Fed. R. Civ. P. 54(b), upon which Civ. R. 54(B) is based, see Staff Notes to Civ. R. 54(B), compulsory and permissive counterclaims are to be treated in the same manner as other multiple claims. See Cold Metal Process Co. v. United Engineering & Foundry Co. (1956), 351 U.S. 445, 452. Thus, the existence of a claim and counterclaim rendered this a multiple-claim action as required in Civ. R. 54(B).
Although multiple claims and parties exist here, Civ. R. 54(B) has no application in this case. Civ. R. 54(B) provides:
“Judgment upon multiple claims or involving multiple parties. When more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim or third-party claim, or when multiple parties are involved, the court may enter final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay. In the absence of such determination, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of the judgment adjudicating all the claims and the rights and liabilities of all the parties.”
Civ. R. 54(B) permits an appeal of final orders even though additional claims and/or parties remain in the action. However, for Civ. R. 54(B) to apply, the order which is being appealed must be both final and the trial court must expressly determine that there is no just reason for delay. Neither criterion is found in this case. Since defendants-appellants Michael and Clarence Colwell filed counterclaims against Donald Noble, they still remain pending in the action.
However, the counterclaims arise out of the same circumstances as the original claim. To be final under Civ. R. 54(B), the claim must be separate and distinct from the other claims. Gold Seal Co. v. Weeks (C.A. D.C. 1954), 209 F. 2d 802, 807. This is not the case before us. Since the claim and counterclaim arise from the same set of cir*100cumstances, the claim is not separate and distinct. The order here is not a final order, regardless of whether the Civ. R. 54(B) language has been employed.
Civ. R. 54(B) has no application in this case because we do not have a separate and distinct claim and counterclaim. I would reverse the court of appeals and remand the cause to the trial court for the foregoing reasons.
Douglas, J., concurs in the foregoing opinion.